199 F.2d 957
PEERLESS HOSIERY COMPANY, Incorporated, Plaintiff-Appellant,v.NORTHERN INSURANCE COMPANY and Ohio Farmers Insurance Company, Defendants-Appellees.
No. 51.
Docket 22440.
United States Court of Appeals Second Circuit.
Argued October 7, 1952.
Decided October 29, 1952.

Appeal from the United States District Court for the District of Connecticut; Carroll C. Hincks, Judge.
Action brought in a state court and removed to the federal court on policies of insurance covering "direct loss by windstorm." From a judgment for defendants after trial to the court without a jury, D. C., 108 F.Supp. 52, the plaintiff appeals.
Arthur Klein and Frederic M. Klein, New Haven, Conn., for appellant.
John C. Flanagan, New Haven, Conn., for appellees.
Before SWAN, Chief Judge, and L. HAND and FRANK, Circuit Judges.
PER CURIAM.


1
Judgment affirmed on the authority of Hanley Co., Inc. v. American Cement Co., 108 Conn. 469, 143 A. 566. See also Corbin on Contracts, §§ 187, 188.